Title: From George Washington to Colonel John Cadwalader, 7 December 1776
From: Washington, George
To: Cadwalader, John



Sir,
Trenton 7th Decr 1776.

As your Troops (from Philadelphia) can be better accomodated in this place than at Princeton, where Quarters are scarce, I would have you remain here till the whole of your Brigade comes up. In the meanwhile, keep me regularly advised of their arrival that I may endeavour to time other matters thereby.
If they are not already properly arranged no time should be lost in doing of it. nor in compleating them with Ammunition. keep them regularly supplied with three days Provisions ready Cooked—that they may be ready to March at a Moments warning.
The Marines—Sailors &ca from Philadelphia you will take under your care till a further disposition of them can be made, if necessary, letting me know in the meanwhile if they came out resolved to act upon Land or meant to confine their Services to the Water only.
Delay no time in advising me of your Strength. with sincere esteem and regard I am Dr Sir Yr Most Obt

Go: Washington

